internal_revenue_service national_office technical_advice_memorandum september number release date third party communication none date of communication not applicable tam-111817-07 index uil no case-mis no program manager atcl operations taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference legend --------------------------------------------------------------- ------- -------------------------------- ---------------------------------------- ---------------- -------------- ------------------ parent ------------------------------------------- taxpayer ----------------------------------------------------------------------------------------------------- date ---------------------- date ------- year sec_1 -------------- year sec_2 -------------- issue whether taxpayer must recognize income from reimbursement of allowable costs under sec_451 of the internal_revenue_code as allowable costs are incurred under its cost-plus service contracts with the united_states government tam-111817-07 conclusion taxpayer is not required to recognize income from reimbursement of allowable costs under sec_451 as allowable costs are incurred under its cost-plus service contracts with the united_states government facts on date taxpayer an accrual_method taxpayer was acquired by parent and became a wholly-owned subsidiary of parent this technical_advice relates specifically to taxable years of taxpayer that preceded the time when taxpayer was acquired by parent as part of taxpayer’s business operations taxpayer enters into various types of contracts with the united_states government government one way of classifying these contracts is based on the nature of the work to be done as follows contracts to produce hardware contracts to perform technical services and contracts requiring both the production of hardware and the performance of technical services mixed contracts taxpayer’s contracts with the government generally fall within one of two broad categories based on the pricing terms of the contracts fixed-price contracts and cost-plus contracts under fixed-price contracts the government generally agrees to pay the contractor a fixed fee for work related to the contract under cost-plus contracts the government agrees to reimburse the contractor for its costs and to separately negotiate and pay the contractor a profit fee for work related to the contract in date taxpayer received permission to change its method_of_accounting for recognizing service income for all its contracts with the government to the accrual_method taxpayer had previously used the percentage_of_completion_method pcm for book and federal_income_tax purposes the method change granted did not specify how the taxpayer should apply the accrual_method to its service income for the taxable years of year sec_1 exam determined that all of taxpayer’s unbilled receivables related to its service contracts must be included in taxable_income taxpayer disagreed with this approach and argued that the proper time to accrue service income is when amounts become due under the contracts because no agreement could be reached on the issue taxpayer has taken the case to the appeals_office since that time exam has changed its position and is limiting its adjustment to only income from taxpayer’s cost-plus contracts furthermore exam has also limited its adjustment to income from reimbursable costs under such contracts thus exam is no longer disputing that the profit fees under taxpayer’s cost-plus contracts are included in income as amounts become due currently the same issue is before the appeals_office for the taxable years of year sec_2 tam-111817-07 with respect to service contracts entered into by taxpayer with the government the technical services performed by taxpayer include research and design services information_technology services engineering and consulting services training services and operational services the contracted services generally involve research_and_development projects for the government government cost-plus contracts are generally governed by the federal acquisition regulations far which provide the terms included in each contract for cost-plus contracts far provides for payment of allowable incurred costs to the extent prescribed in the contract these contracts establish an estimate of total allowable costs for the purpose of obligating funds and establishing a ceiling that the contractor may not exceed except at its own risk without the approval of the contracting officer the estimate of total allowable costs also includes a billing rate for indirect overhead costs allowable under the contract in the case of cost-plus contracts for services far permits the contractor to submit interim bills to the government authorizing the government to make interim payments to the contractor no more often than once every two weeks for of the allowable costs that the contractor has incurred in doing work on the contract since the previous interim bill under far a cost-plus contract may be used only when the contractor’s accounting system is adequate for determining costs applicable to the contracts and the appropriate government surveillance during performance will provide reasonable assurance that efficient methods and effective cost controls are used further the accounting system must also be able to identify unallowable costs and exclude them from billings claims or proposals in addition to the reimbursement of costs cost-plus contracts ordinarily include one or more types of contract fee provisions the type of contract fees include no fee fixed fees incentive fees and award fees typically the contract will authorize interim billing and payment of ratable portions of the contract fee during the period of time when the work required by the contract is being done under far cost-plus contracts for services generally incorporate an inspection of services clause the clause generally provides that the government has the right to inspect and test all services called for by the contract if any of the services performed do not conform to contract requirements the government may require the contractor to perform the services again in conformity with contract requirements for no additional fee the clause does not provide that the contractor will not be entitled to reimbursement for its prior costs or any additional costs in correcting defects tam-111817-07 when the defects in services cannot be corrected by re-performance the government may require the contractor to take necessary action to ensure that future performance conforms to contract requirements and reduce any fee payable under the contract to reflect the reduced value of the services performed if the contractor fails to promptly perform the services again or take the action necessary to ensure future performance in conformity with contract requirements the government may by contract or otherwise perform the services and reduce any fee payable by an amount that is equitable under the circumstances or terminate the contract for default if the government terminates a cost-plus contract for default it may make an appropriate reduction in total fee however the far termination clause specifically provides that the contractor in a default situation is reimbursed its allowable costs up to the effective date of the termination the government may also terminate a cost-plus contract for convenience in those cases the government usually terminates the contract because it believes the project is no longer viable or it would prefer to spend its funds on other projects the far termination clause in a convenience termination situation allows the contractor to be reimbursed its allowable costs up to the effective date of termination and to also receive an appropriate percentage of its fee as allowed under the contract law and analysis sec_451 provides that the amount of any item_of_gross_income shall be included in the gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income such amount is to be properly accounted for as of a different period see also sec_1_451-1 of the income_tax regulations sec_1_451-1 provides that under an accrual_method of accounting_income is includible in gross_income when all the events have occurred that fix the right to receive the income and the amount of the income can be determined with reasonable accuracy the all_events_test see also sec_1_446-1 under the first prong of the all_events_test all the events that fix a right to receive income occur when the required performance occurs payment is due or payment is made whichever happens first see eg revrul_2004_52 2004_1_cb_973 revrul_2003_10 2003_1_cb_288 revrul_84_31 1984_1_cb_127 the terms of an agreement are relevant in determining when the all_events_test is met 47_tc_58 acq 1967_2_cb_2 for the contracts in question in the present case the issue is whether taxpayer must recognize service income related to reimbursable allowable costs as such costs are tam-111817-07 incurred or whether service income is not includable in income until such cost amounts are due billable under a contract generally under most service contracts income accrues when performance of the services is complete not as the taxpayer engages in the activity see eg decision inc t c pincite taxpayer’s facts are similar to those in decision inc the taxpayer in that case was in the publishing advertising and recruiting business and most of its income was derived from the sale of advertising space in specialized publications including a job directory the taxpayer offered advertisers who purchased space in the job directory immediate use upon execution of their advertising contract of the taxpayer’s resume service an advertiser could request advertising space in the job directory without the resume service and in such a case there would be a dollar_figure reduction in the price of the advertising space orders for advertising in the job directory were due by date invoices were to be sent in january of and the job directory was to be published in february of the commissioner contended that income accrued upon performance of the resume services by the taxpayer even though by contract the payment for the performance was postponed the commissioner pointed out that although the job directory was not published until after the date billing date the advertisers began receiving the resume service as soon as they placed their advertising orders in to the extent that the taxpayer provided the resume service during the commissioner contended that the income attributable to those services accrued in even though the customers were not billed until the tax_court however did not accept the commissioner’s argument that the taxpayer’s right to receive income was fixed merely by performance of a portion of the services required by the contract in holding that the taxpayer did not have a fixed_right to receive income until the billing date the tax_court stated that the commissioner has referred us to no cases holding that income accrues upon part performance of a contract prior to an agreed billing or payment_date id pincite thus the general_rule is that prior to a payment being made or due to a taxpayer the taxpayer’s right to receive income is fixed only when the required performance occurs and not when partial performance occurs in the instant case the issue is whether the required performance occurs prior to the billing date under taxpayer’s contracts with the government exam argues that the required performance occurs as taxpayer incurs costs in performing under a cost-reimbursement contract because taxpayer will in all circumstances receive income representing the amount of its costs exam is not arguing that the fee income accrues as the costs are incurred thus exam’s position depends on the cost portion of the cost-reimbursement contract being divisible from the rest of the contract although income from a service_contract generally accrues when performance of the services is complete if the services are divisible a portion of the income may be tam-111817-07 allocated to each divisible service provided under the contract e g revrul_79_195 1979_1_cb_177 in revrul_79_195 the service concluded that a divisible portion of service income was earned before all the services under the contract were completed the ruling involved a correspondence school that received federally guaranteed nonnegotiable promissory notes as payment for home study courses each course consisted of several lessons to be completed by a student over a period of months under the terms of the tuition contract and nonnegotiable promissory note the school's right to receive a tuition payment was conditioned upon the school rendering the educational instruction on a lesson-by-lesson basis and the student's completion of a lesson that was part of a course no amounts were due or paid pursuant to the terms of the contract and promissory note until nine months after the student graduated or ceased to carry at least one-half of a normal full-time academic workload if a student terminated a course before completion only the tuition for the lessons completed would ultimately become due and the student's note was reduced accordingly if the student terminated a course before completing any lessons there was no tuition charge and the student's note was cancelled in revrul_79_195 the income accrued represented all of the income attributable to the portion of the services completed during the taxable_year of the accrual however in the present case the performance under the contract entitles taxpayer to both cost reimbursement income and possible fee income attributable to the same performance accruing only the cost reimbursement income as exam’s adjustment does here presents a situation that is distinguishable from the revenue_ruling instead of dividing the required performance under a contract into divisible services as the service did in revrul_79_195 exam is attempting to divide the required performance under a contract based on divisible components of the amounts to be billed under the contract we are not aware of any authorities that permit divisibility based on components of the billable amounts for federal_income_tax purposes consequently we do not think the required performance for the accrual of the cost portion of the billable amount differs from the required performance for the fee portion of the billable amount for both amounts the required performance has not occurred prior to the time the amounts under the contract are due therefore taxpayer does not have a fixed_right to receive income under its government contracts until the amounts become due conclusion taxpayer is not required to recognize income from reimbursement of allowable costs under sec_451 as allowable costs are incurred under cost-plus service contracts with the united_states government caveat s a copy of this technical_advice_memorandum is to be given to taxpayer sec_6110 provides that it may not be used or cited as precedent
